 

 Vertex Energy 8-K [vtnr-8k_020216.htm]

Exhibit 10.3

 



SUBSCRIPTION AGREEMENT

FOR SERIES C CONVERTIBLE PREFERRED STOCK OF

VERTEX ENERGY, INC.



 



A.     Subscription. This Agreement is entered into as of January 29, 2016 by
and between Fox Encore 05 LLC, a Washington limited liability company (the
“Subscriber”), and Vertex Energy, Inc., a Nevada corporation (the “Company”), in
connection with the Subscriber’s subscription to purchase (a) 44,000 shares of
the Series C Convertible Preferred Stock, $0.001 par value per share (the
“Shares”) of the Company, at an aggregate purchase price of $4,000,000 (the
“Purchase Price”). This Subscription Agreement is referred to herein as the
“Agreement” or the “Subscription”. The offering of the Securities shall be
defined herein as the “Offering”. The Offering is made in reliance upon an
exemption from registration under the federal securities laws provided by
Section 4(a)(2) of, and Rule 506(b) of Regulation D under, the Securities Act of
1933, as amended (the “Securities Act”).

 

When the context in which words are used in this Agreement indicates that such
is the intent, singular words shall include the plural, and vice versa, and
masculine words shall include the feminine and neuter genders, and vice versa.
Any reference to a person shall include an individual, trust, estate, or any
incorporated or unincorporated organization, including general or limited
partnerships, limited liability companies, corporations, joint ventures and
cooperatives, and all heirs, executors, administrators, legal representatives,
successors and assigns of such person where permitted or required by the
context. Captions are inserted for convenience only, are not a part of this
Agreement, and shall not be used in the interpretation of this Agreement.

 

This Agreement shall be binding on the Subscriber and the Company, subject to
the terms hereof, upon execution by the Subscriber and the Company.

 

B.    Representations and Warranties of Subscriber. Subscriber hereby represents
and warrants to the Company as follows:

 

(i)      Subscriber is an “accredited investor,” as such term is defined in Rule
501(a) under the Securities Act, and will acquire the Shares and the shares of
the common stock of the Company issuable upon conversion thereof (collectively,
the “Vertex Securities”) for its own account and not with a view to a sale or
distribution thereof as that term is used in Section 2(a)(11) of the Securities
Act, in a manner which would require registration under the Securities Act or
any state securities laws. Subscriber has no present intention of selling,
granting any participation in, or otherwise distributing the Vertex Securities
in violation of the Securities Act. Subscriber has such knowledge and experience
in financial and business matters that such Subscriber is capable of evaluating
the merits and risks of the Vertex Securities. Subscriber can bear the economic
risk of the Vertex Securities, has knowledge and experience in financial
business matters and is capable of bearing and managing the risk of investment
in the Vertex Securities. Subscriber recognizes that the Vertex Securities have
not been registered under the Securities Act, nor under the securities laws of
any state and, therefore, cannot be resold unless the resale of the Vertex
Securities is registered under the Securities Act or unless an exemption from
registration is available. Subscriber has carefully considered and has, to the
extent Subscriber believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Vertex Securities for its particular tax and financial
situation and its advisers, if such advisers were deemed necessary, and has
determined that its investment in the Vertex Securities is a suitable investment
for it. Subscriber has not been offered the Vertex Securities by any form of
general solicitation or advertising, including, but not limited to,

 

 



 



 

advertisements, articles, notices or other communications published in any
newspaper, magazine, or other similar media or television or radio broadcast or
any seminar or meeting where, to Subscriber’s knowledge, those individuals that
have attended have been invited by any such or similar means of general
solicitation or advertising. Subscriber has had an opportunity to ask questions
of and receive satisfactory answers from the Company, or any person or persons
acting on behalf of the Company, concerning the terms and conditions of the
Vertex Securities and the Company, and all such questions have been answered to
the full satisfaction of Subscriber. The Company has not supplied Subscriber
with any information regarding the Vertex Securities or an investment in the
Vertex Securities other than as contained in this Agreement, and Subscriber is
relying on its own investigation and evaluation of the Company and the Vertex
Securities and not on any other information.

 

(ii)   Subscriber understands and acknowledges that each certificate or
instrument representing Vertex Securities will be endorsed with the following
legend (or a substantially similar legend), unless or until registered under the
Securities Act:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act. The securities have been
acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts.

 

C. Representations and Warranties of the Company. The Company hereby represents
and warrants to Subscriber as follows:

 

 

(i)   All corporate action required to be taken by the Company in order to
authorize the Company to issue (i) the Shares and (ii) the shares of the common
stock of the Company issuable upon conversion thereof, has been taken.      
(ii)   The Shares, when issued and delivered in accordance with the terms set
forth in this Agreement, will be validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer set
forth under the Certificate of Designation of Vertex Energy Establishing the
Designation, Preferences, Limitations and Relative Rights of its Series C
Convertible Preferred Stock and applicable state and federal securities laws.
Assuming the accuracy of the representations of Subscriber in paragraph B of
this Agreement and subject to applicable state and federal securities laws
filings, the Shares will be issued in compliance with all applicable federal and
state securities laws and will not require registration under the Securities
Act. The common stock of the Company issuable upon conversion of the Shares has
been duly reserved for issuance, and upon issuance, will be validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under applicable federal and state securities laws. The
common stock of the Company issuable upon conversion of the Shares will be
issued in compliance with all applicable federal and state securities laws and
will not require registration under the Securities Act.



                              

 





 

  

                          (iii)            The Company has made commercially
reasonable efforts to obtain the approval of The Nasdaq Stock Market for the
issuance of the Shares.

 

 

D.     Indemnification. Each of Subscriber and the Company acknowledges that it
understands the meaning and legal consequences of its representations and
warranties made, respectively, in paragraphs B and C hereof, and each of
Subscriber and the Company (in such capacity, an “Indemnifying Party”) hereby
agrees to indemnify and hold harmless other party seeking indemnification and
its affiliates, partners, officers, directors, agents, attorneys, and employees
(collectively, the “Indemnified Parties”) from and against any and all loss,
damage or liability due to or arising out of a breach of any such
representations or warranties and the breach of any representations and
warranties whatsoever made herein. Notwithstanding the foregoing, however, no
representation, warranty, acknowledgment or agreement made herein by an
Indemnifying Party shall in any manner be deemed to constitute a waiver of any
rights granted to such Indemnifying Party under federal or state securities
laws. The representations and warranties set forth herein shall survive the date
upon which the Subscriber becomes a shareholder of the Company. No
representation, warranty or covenant in this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in the light of the circumstances under
which they were or are to be made, not misleading.

  



E.     Closing. The sale of the Shares (the “Closing”) will take place
concurrently with the closing of the transactions contemplated by that certain
Membership Interest Purchase Agreement by and between Vertex Refining NV, LLC,
an indirect wholly-owned subsidiary of the Company, and the Subscriber, dated
January 29, 2016 (as amended, modified and supplemented to date, the “Purchase
Agreement”). Subscriber acknowledges and agrees that this subscription is
irrevocable and binding on the part of the Subscriber.

 

F.     Legal Opinion. At the Closing, the Company will deliver to Subscriber the
executed legal opinion letter of The Loev Law Firm, PC, dated as of the date of
the Closing, which opinion letter shall be in such form as shall be reasonably
satisfactory to Subscriber and will include, without limitation, an opinion that
the issuance by the Company of the Shares will not require registration under
the Securities Act.

 

G.     Entire Agreement. This Subscription is the entire and fully integrated
agreement of the parties regarding the subject matter hereof, and there are no
oral representations, warranties, agreements, or promises pertaining to this
Subscription, or the Shares.

 

H.     Purchase Payment. The purchase price for the Shares shall be paid to the
Company in cash, check or via wire transfer simultaneously with the Subscriber’s
entry into this Agreement.

 

I.     Construction of Terms. As used in this Agreement, the terms “herein,”
“herewith,” “hereof” and “hereunder” are references to this Agreement, taken as
a whole; the term “includes” or “including” shall mean “including, without
limitation;” the word “or” is not exclusive; and references to a “Section,”
“subsection,” “clause,” “Exhibit,” “Appendix,” “Schedule,” “Annex” or
“Attachment” shall mean a Section, subsection, clause, Exhibit, Appendix,
Schedule, Annex or Attachment of this Agreement, as the case may be, unless in
any such case the context requires otherwise. Exhibits, Appendices, Schedules,
Annexes or Attachments to any document shall be deemed incorporated by reference
in such document. All references to or definitions of any agreement, instrument
or other document (a) shall include all documents, instruments or agreements
issued or executed in replacement thereof, and (b) except as otherwise expressly
provided, shall mean such agreement, instrument or document, or replacement or
predecessor thereto, as modified, amended, supplemented and restated through the
date as of which such reference is made.

 

 



 



 



J.     Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts. A copy of this Agreement signed by
one party and (a) faxed to another party or (b) scanned and emailed to another
party, shall be deemed to have been executed and delivered by the signing party
as though an original. A photocopy or PDF of this Agreement shall be effective
as an original for all purposes.

 

K.     Severability. The holding of any provision of this Agreement to be
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.

 

L.     Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.

 

M.     Governing Law. This Agreement shall be interpreted in accordance with the
laws of the State of Texas. In the event of a dispute concerning this Agreement,
the parties agree that venue lies in a court of competent jurisdiction in any
Texas court.

 

N.     Review of Document; Arm’s Length Transaction. Each party herein expressly
represents and warrants to all other parties hereto that (a) before executing
this Subscription, said party has fully informed itself of the terms, contents,
conditions and effects of this Subscription; (b) said party has relied solely
and completely upon its own judgment in executing this Subscription; (c) said
party has had the opportunity to seek and has obtained the advice of its own
legal, tax and business advisors before executing this Subscription; (d) said
party has acted voluntarily and of its own free will in executing this
Subscription; and (e) this Subscription is the result of arm’s length
negotiations conducted by and among the parties and their respective counsel.

 

 

O.     Purchase Price. The Subscriber shall pay the Purchase Price to the
Company at Closing.

 

 

 

 

SUBSCRIBER: FOX ENCORE 05 LLC,

a Washington limited liability company

 

 



By: ACF Property Management, I nc.,   a California corporation  
Its:     Managing Member           By: /s/ Alan C. Fox       Alan C. Fox   Its:
President        

  



“COMPANY”

 

Vertex Energy, Inc.

 



/s/ Chris Carlson



Chris Carlson

Chief Financial Officer

Date: 1/28/16

 

 



 

 